DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that “the first and second electrodes are sized and positioned to produce a maximum electric field gradient at the interface”. It is not clear what a maximum electric field gradient at the interface means. Does maximum electric field gradient mean a threshold above which no electric field can achieved, or the maximum that the system can tolerate or something else? For the purposes of compact prosecution the phrase maximum electric field gradient is interpreted to be any electric field gradient. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abell et al (US 2012/0091004) over Kleinschmidt et al (US 2013/010957) as evidenced by Wejinya et (“Design and Generation of Dielectrophoretic Forces for Manipulating Carbon Nanotubes”).
Regarding claim 1, Abell teaches a method of separating a droplet of an emulsion in a microfluidic environment (wherein the microfluidic environment is a microfluidic device 100 described in [0035] and shown in Figure 1a), the method comprising: flowing an emulsion comprising aqueous droplets in a non-aqueous medium through a first microfluidic channel (referred to as a first inlet channel 104, see [0035] and Figure 1a); flowing an aqueous medium through a second microfluidic channel (referred to as a second inlet channel 108, see [0035] and Figure 1a) alongside the first microfluidic channel (first inlet channel 104). 
In addition, Abell teaches a first electrode (referred to as electrode 112a in [0035] and shown in Figure 1a)  positioned at the first microfluidic channel (first inlet 104, as shown in Figure 1a a portion of electrode 112a overlaps a portion of first inlet 104 and hence said electrode is positioned at said first microfluidic channel); and a second electrode (referred to as electrode 112b in [0035] and shown in Figure 1a) positioned at the second microfluidic channel (second inlet 108, as shown in Figure 1a a portion of electrode 112a overlaps a portion of first inlet 104 and hence said electrode is positioned at said first microfluidic channel) on an opposite side of the interface 120 with respect to the first electrode (electrode 112a, see Figure 1a), wherein the first electrode 112a and the second electrode 112b are configured to generate an electric field gradient (see claim 45). 
 Abell does not explicitly teach subjecting the emulsion to a non-uniform electric field gradient such that the aqueous droplets separate from the emulsion and enter the aqueous medium via a connecting region disposed between a first microfluidic channel and a second microfluidic channel.
However, in the analogous art of providing microfluidic systems and methods for reducing the exchange of molecules between droplets, Kleinschmidt et al teaches an electric field produced by applying voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system, for example  within a substrate defining the channel or microfluidic channel, and positioned proximate the fluid such that at least a portion of the electric field interacts with the fluid (see [0134]). Moreover, Kleinschmidt et al teaches that an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis, (see [0229]). By evidence of Wejinya, dielectrophoresis is the motion of a particle produced by the interaction of nonuniform electric field (see section 3.1 overview).	Therefore, because Kleinschmidt teaches dielectrophoresis, a non-uniform electric field is inherent to the electrical fields taught by Kleinschmidt. 
It would have been obvious to one of ordinary skill in the art to utilize the electrode pair of Kleinschmidt (which produce a non-uniform electric field) instead of the electrode of Abell, since the electrode pair of Abell utilizes dielectrophoresis, which is believed to produce movement of dielectric objects, which have no net charge, but have regions that are positively or negatively charged in relation to each other (see [0137] of Kleinschmidt).
Regarding claim 2, Abell and Kleinschmidt teach the method of claim 1, wherein the connecting region (which corresponds to chamber 102 described in [0035] and shown in Figure 1a) is fluidly coupled to a first opening defined in the first microfluidic channel (first inlet channel 104, see [0035] and Figure 1a) and a second opening defined in the second microfluidic channel (second inlet channel 108, see [0035] and Figure 1a).
Regarding claim 3, Abell and Kleinschmidt teach the method of claim 2, wherein a width of the first opening (which corresponds to the end of channel 104) is larger than a width of the second opening (which corresponds to the end of channel 118, see Figure 1a where the width of end of channel 104 is larger than the width of the end of channel 104).
Regarding claim 4, Abell and Kleinschmidt teach the method of claim 2, wherein said flowing provides an interface 120 positioned at the connecting region (referred to as chamber 102 in [0035] and shown in Figure 1a) between the emulsion 116 and the aqueous medium 118 (see [0035] and Figure 1a which shows droplets 114 of an aqueous solution being carried by an oil emulsion 116 through chamber 102 by channels 104, 106. At the same time a second stream of aqueous solution 118 is carried through chamber 102 by channels 108, 110 thus forming an interface 120 between the oil 116 and the aqueous solution 118 within chamber 102).
Regarding claim 5, Abell and Kleinschmidt teach the method of claim 4, wherein said flowing includes adjusting an output of the emulsion 116 flowing through the first microfluidic channel 104 and adjusting an output of the aqueous medium 118 flowing through the second microfluidic channel 108 to maintain a position of the interface 120at the second opening of the connecting region (chamber 102, see [0034] which recites that “[t]he oil and aqueous flows at the flow-focusing device are adjusted to generate the desired droplet frequency, typically ranging from 10-250 Hz. The flow of a lateral aqueous phase is adjusted so an interface is held in the region between the electrodes but no overflow in either direction occurs”).
Regarding claim 6, Abell and Kleinschmidt teach the method of claim 2, wherein the second microfluidic channel 108 includes a channel corner across the second microfluidic channel 108 from the second opening defined in the second microfluidic channel 108 (see Figure 1a where the channel 108 connects to chamber 102 forming two channel corners therewith).
 Regarding claim 7, Abell and Kleinschmidt teach the method of claim 6, wherein the channel corner defines an angle (see Figure 1a). 
The combination of Abell and Kleinschmidt does not explicitly teach an angle of no more than 135 degrees, but the combination teaches an angle of about 135 degrees. It is noted that there is no significant difference between an angle of less than 135 and an angle of about 135 as both shapes define a channel corner. The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify angle of Abell to include an angle of less than 135 degrees as such modification would involve a mere change in configuration.
Regarding claim 8, Abell and Kleinschmidt teach the method of claim 1, wherein subjecting the emulsion to a dielectrophoretic force by generating the non-uniform electric field gradient (see [0229] of Kleinschmidt wherein an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis. By evidence of Wejinya, dielectrophoresis is the motion of a particle produced by the interaction of non-uniform electric fields (see section 3.1 overview). Therefore, because Kleinschmidt teaches dielectrophoresis, a non-uniform electric field is inherent to the method taught by Kleinschmidt).
Regarding claim 9, Abell and Kleinschmidt teach the method of claim 8, wherein generating the non-uniform electric field gradient (see [0134] of Kleinschmidt which recites that “an electric field is produced by applying voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system, for example, within a substrate defining the channel or microfluidic channel, and/or positioned proximate the fluid such that at least a portion of the electric field interacts with the fluid”) includes positioning a first electrode 112a at the first microfluidic channel 104 and positioning a second electrode 112b at the second microfluidic channel 108 (see [0229] of Kleinschmidt wherein an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis. By evidence of Wejinya, dielectrophoresis is the motion of a particle produced by the interaction of non-uniform electric fields (see section 3.1 overview). Therefore, because Kleinschmidt teaches dielectrophoresis, a non-uniform electric field is inherent to the method taught by Kleinschmidt).
Regarding claim 10, Abell and Kleinschmidt teach the method of claim 8, wherein generating the non-uniform electric field gradient includes applying a voltage of no more than 150 V (see [0139] of Kleinschmidt which recites a voltage of 10V for a 20 micron electrode gap).
Regarding claim 11, Abell et al teaches a microfluidic apparatus (referred to as a microfluidic device 100 described in [0035] and shown in Figure 1a) for separating a droplet of an emulsion in a microfluidic environment, the apparatus comprising: 
a flow cell (referred to as a chamber 102 described in [0035] and shown in Figure 1a), the flow cell having: 
a first microfluidic channel including a first microfluidic entry channel (referred to as a first inlet 104 in [0035] and shown in Figure 1a) and first microfluidic exit channel (referred to as a first outlet 106 in [0035] and shown in Figure 1a) for flowing a first fluid (referred to as an oil emulsion 116 in [0035] and shown in Figure 1a) through the flow cell (chamber 102); 
a second microfluidic channel including a second microfluidic entry channel (referred to as a second inlet 108 described in [0035] and shown in Figure 1a) and second microfluidic exit channel (referred to as a second inlet 110 described in [0035] and shown in Figure 1a) for flowing a stream of a second fluid (referred to as an aqueous solution 118 in in [0035] and shown in Figure 1a) through the flow cell (chamber 102) wherein, in operation, an interface 120 is formed in the flow cell (chamber 102) between the first and second fluids;
a first electrode (referred to as electrode 112a in [0035] and shown in Figure 1a)  positioned at the first microfluidic channel (first inlet 104, as shown in Figure 1a a portion of electrode 112a overlaps a portion of first inlet 104 and hence said electrode is positioned at said first microfluidic channel); and 
a second electrode (referred to as electrode 112b in [0035] and shown in Figure 1a) positioned at the second microfluidic channel (second inlet 108, as shown in Figure 1a a portion of electrode 112a overlaps a portion of first inlet 104 and hence said electrode is positioned at said first microfluidic channel) on an opposite side of the interface 120 with respect to the first electrode 112a  (see Figure 1a), wherein the first electrode 112a and the second electrode 112b are configured to generate a non-uniform electric field gradient (see further claim 45). 
Abell does not explicitly teach electrodes configured to generate non-uniform electric field gradients. 
However, in the analogous art of providing microfluidic systems and methods for reducing the exchange of molecules between droplets, Kleinschmidt et al teaches an electric field produced by applying voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system, for example within a substrate defining the channel or microfluidic channel, and/or positioned proximate the fluid such that at least a portion of the electric field interacts with the fluid (see [0134]). Moreover, Kleinschmidt et al teaches that an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis, (see [0229]). By evidence of Wejinya, Dielectrophoresis is the motion of a particle produced by the interaction of nonuniform electric fields (see section 3.1 overview). Therefore, because Kleinschmidt teaches dielectrophoresis, non-uniformity is inherently to the electrical fields taught by Kleinschmidt). 
It would have been obvious to one of ordinary skill in the art to modify the electrode of Abell with the electrode pair of Kleinschmidt (which produce a non-uniform electric field) since this electrode pair utilizes dielectrophoresis, which is believed to produce movement of dielectric objects, which have no net charge, but have regions that are positively or negatively charged in relation to each other (see [0137] of Kleinschmidt). 
Regarding claim 12, teaches the microfluidic apparatus of claim 11, wherein the first electrode is substantially flat and long (see Figure 1a), and wherein the second electrode is substantially sharp (see Figure 1a wherein the electrodes 112a,b consist of a flat, long and sharp shape). It is noted that being flat, long and sharp are not mutually exclusive configurations and there is no significant difference between substantially flat and long and substantially sharp shaped electrodes. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify shapes of the first and second electrodes of Abell to include any one of the flat, long and sharp shapes and any combination thereof as such modifications would involve a mere change in configuration.
Regarding claim 13, Abell and Kleinschmidt teach the microfluidic apparatus of claim 11, further comprising a connecting region (referred to as chamber 102 in [0035] and shown in Figure 1a) disposed between the first microfluidic channel 104 and the second microfluidic channel 108, the connecting region (chamber 102) including a first opening defined in the first microfluidic channel 104 and a second opening defined in the second microfluidic channel 108 (see [0035] and Figure 1a which shows the device in operation illustrating droplets 114 of an aqueous solution being carried by an oil emulsion 116 through chamber 102 by channels 104, 106. At the same time a second stream of aqueous solution 118 is carried through chamber 102 by channels 108, 110 thus forming an interface 120 between the oil 116 and the aqueous solution 118 within chamber 102).
Regarding claim 14, Abell and Kleinschmidt teach the microfluidic apparatus of claim 13, wherein a width of the first opening (which corresponds to the end of channel 104) is larger than a width of the second opening (which corresponds to the end of channel 118, see Figure 1a where the width of end of channel 104 is larger than the width of the end of channel 104).
Regarding claim 15, Abell and Kleinschmidt  teach the microfluidic apparatus of claim 13, wherein the interface 120 formed in the flow cell (chamber 102) is positioned at the second opening of the connecting region (junction of chamber 102 and channel 118), and wherein the first and second electrodes 112a,b are sized and positioned to produce a maximum electric field gradient at the interface 120 (see [0136] of Kleinschmidt which recites that “[e]ffective control of uncharged droplets within microfluidic devices can require the generation of extremely strong dielectric field gradients”).
Regarding claim 16, Abell and Kleinschmidt teach the microfluidic apparatus of claim 13, wherein the second microfluidic channel 108 includes a channel corner across the second microfluidic channel 108 from the second opening defined in the second microfluidic channel 108 (see Figure 1a where the channel 108 connects to chamber 102 forming two channel corners therewith).
Regarding claim 17, Abell and Kleinschmidt teach the microfluidic apparatus of claim 16, wherein the channel corner defines an angle of no more than 135 degrees (see Figure 1a where channel corner that are formed at the junction of channel 108 with channel 102 on the electrode 112b side is less than 135 degrees).
Regarding claim 18, Abell and Kleinschmidt teach the microfluidic apparatus of claim 11, wherein the first and second electrodes 112 a,b are configured to produce a dielectrophoretic force (see [0229] of Kleinschmidt which recites that an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis).
Regarding claim 19, Abell and Kleinschmidt teach the microfluidic apparatus of claim 18, wherein generating the dielectrophoretic force (see [0229] of Kleinschmidt which recites that an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis) includes applying a voltage of no more than 150 V to the first and second electrodes (see [0139] of Kleinschmidt which recites a voltage of 10V for a 20 micron electrode gap).
Regarding claim 20, Abell and Kleinschmidt teach teaches a microfluidic separation system comprising: 
the microfluidic apparatus of claim 13; and 
one or more flow controlling devices (referred to as pressure drive flow control in [120]) coupled to the first microfluidic exit channel (referred to as a second inlet 110 described in [0035] and shown in Figure 1a) and the second microfluidic exit channel (referred to as a second inlet 110 described in [0035] and shown in Figure 1a), wherein the one or more flow controlling devices (pressure drive flow control) are configured to adjust an output of the first microfluidic exit channel and the second microfluidic exit channel to maintain a position of the interface at the second opening of the connecting region (see [0120] of Kleinschmidt which recites that “[t]he invention can use pressure drive flow control, e.g., utilizing valves and pumps, to manipulate the flow of cells, particles, molecules, enzymes or reagents in one or more directions and/or into one or more channels of a microfluidic device. However, other methods may also be used, alone or in combination with pumps and valves, such as electro-osmotic flow control, electrophoresis and dielectrophoresis”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797